Citation Nr: 1548435	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  07-18 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran honorably served his country in the U.S. Army from February 1968 to September 1969, his decorations included a National Defense Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, Two Overseas Bars and a Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  

FINDING OF FACT

While the Veteran's appeal was pending at the Board, and prior to the issuance of a final decision, the Board was notified that the Veteran had died in November 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  Evidence of record indicates that on November 4, 2015, the Veteran's representative contacted the Board to notify the Board of the Veteran's death.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302. 

 In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim that may be brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ."  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the Chicago, Illinois RO. 

The claims file does not reflect that the Veteran's spouse has been notified of the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion, or that such a request has been made or granted in this case. 

ORDER

The appeal is dismissed.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


